                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    LEVEL SLEEP LLC,                                        §
                                                            §
                   Plaintiff,                               §     CIVIL ACTION NO. 2:18-CV-00119-RWS
                                                            §
    v.                                                      §
                                                            §
    SLEEP NUMBER CORPORATION,                               §
    SELECT COMFORT RETAIL                                   §
    CORPORATION,                                            §
                                                            §
                   Defendants.

                                MEMORANDUM OPINION AND ORDER

         On March 6, 2019, the Court held a hearing to determine the proper construction of the

disputed claim terms in United States Patent Nos. 6,807,698 (“’698 Patent”), 7,036,172 (“’172

Patent”).1 The Court has considered the arguments made by the parties at the hearing and in their

claim construction briefs. Docket Nos. 56, 60 and 67. The Court has also considered the intrinsic

evidence and made subsidiary factual findings about the extrinsic evidence where necessary. See

Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005); Teva Pharm. USA, Inc. v. Sandoz,

Inc., 135 S. Ct. 831, 841 (2015). The Court issues this Claim Construction Memorandum and

Order in light of these considerations.

         I.       BACKGROUND

         The patents in dispute generally relate to mattress design and construction. The ’698 Patent

was filed on January 1, 2002, was issued on October 26, 2004 and is titled “Bed Having Low Body

Pressure and Alignment.”            The disclosure is generally directed to a mattress comprising a

combination of uniform displacement and variable displacement members for supporting a


1
  The Court also heard argument on disputed terms in U.S. Pat. No. 6,202,239 (“’239 Patent”), which Defendants
asserted in their counterclaims. Since the hearing, the parties stipulated to dismissal with prejudice regarding claims
related to the ’239 Patent and no longer seek construction of the ’239 Patent’s terms. See Docket Nos. 83, 85.
reclining body to support the body in alignment and with uniform low pressure. ’698 Patent at

Abstract. The ’172 Patent was filed on May 20, 2003, was issued on May 2, 2006 and is titled “Bed

Having Low Body Pressure and Alignment.” The disclosure is generally directed to a mattress that

is structurally modified to support a reclining body in alignment with low body pressure. ’172

Patent at Abstract; 6:9–14.

        Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.

       II.     APPLICABLE LAW

               A.      Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001).        The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption




                                            Page 2 of 28
that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

       “The claim construction inquiry. . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’ ” Apple Inc. v.

Motorola, Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362,

1369 (Fed. Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips,

415 F.3d at 1314. Other asserted or unasserted claims can also aid in determining the claim’s

meaning, because claim terms are typically used consistently throughout the patent.             Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’ ” Id.

(quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)).

The specification “is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “[a]lthough the specification may aid the court

in interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if




                                           Page 3 of 28
it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “less significant than the intrinsic

record in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic evidence is “less reliable

than the patent and its prosecution history in determining how to read claim terms.” Id. The

Supreme Court recently explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for



                                             Page 4 of 28
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

               B.      Indefiniteness under 35 U.S.C. § 112

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112. “A claim is invalid for indefiniteness if its language, when read

in light of the specification and the prosecution history, ‘fail[s] to inform, with reasonable

certainty, those skilled in the art about the scope of the invention.’ ” Biosig Instruments, Inc. v.

Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir. 2015) (quoting Nautilus, Inc. v. Biosig Instruments,

Inc., 134 S. Ct. 2120, 2124 (2014)).

       The ultimate issue is whether someone working in the relevant technical field could

understand the bounds of a claim. Haemonetics Corp. v. Baxter Healthcare Corp., 607 F.3d 776,

783 (Fed. Cir. 2010). When a term of degree is used in a claim, “the court must determine whether

the patent provides some standard for measuring that degree.” Biosig Instruments, Inc., 783 F.3d

at 1378 (internal quotation marks omitted). Likewise, when a subjective term is used as a

limitation in a claim, “the court must determine whether that patent’s specification supplies some

standard for measuring the scope of the [limitation].” Datamize, LLC v. Plumtree Software, Inc.,

417 F.3d 1342, 1351 (Fed. Cir. 2005); see InterDigital Commc’ns, LLC v. Int’l Trade Comm’n,

690 F.3d 1318, 1324 (Fed. Cir. 2012).




                                           Page 5 of 28
                C.      Functional Claiming and 35 U.S.C. § 112 ¶ 6 (pre-AIA) / § 112(f)
                        (AIA)2

        A patent claim may be expressed using functional language. See 35 U.S.C. § 112 ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 (Fed. Cir. 2015). Section 112,

Paragraph 6, provides that a structure may be claimed as a “means . . . for performing a specified

function” and that an act may be claimed as a “step for performing a specified function.” Masco

Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

        But, § 112 ¶ 6 does not necessarily apply to all functional claim language. There is a

rebuttable presumption that § 112 ¶ 6 applies when the claim language includes “means” or “step

for” terms, and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at

1326; Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(Section 112 ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure”) (internal quotation omitted); Williamson, 792 F.3d at 1349;

Personalized Media Communications, L.L.C. v. International Trade Commission, 161 F.3d 696,

704 (Fed. Cir. 1998) (Section 112 ¶ 6 does not apply when the claim includes “sufficient structure,

material, or acts within the claim itself to perform entirely the recited function . . . even if the claim

uses the term ‘means.”) (internal quotation omitted).

        When it applies, § 112 ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and


2
  Because the applications resulting in the patents-in-dispute were filed before September 16,
2012, the effective date of the America Invents Act (“AIA”), the Court refers to the pre-AIA
version of § 112.


                                              Page 6 of 28
equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step . . . is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.”      Id.   A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005).    However, § 112 does not permit “incorporation of structure from the written

description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

       III.    AGREED TERMS

       The parties have reached agreement as to the following terms (Docket No. 53 at 1; Docket

No. 70 at 12–13):

                                       ’698 and ’172 Patents
                      Term                                           Construction
 “sequencer”                                        “one or more components that can sense
                                                    pressures in the mattress and adjust them to
 (’698 Patent, Claim 8)                             preestablished levels”
 “the mattress as in claim 1, or 7”                 “the mattress as in claim 1, or 2”

 (’172 Patent, Claim 3)




                                            Page 7 of 28
           IV.      DISPUTED TERMS

           The parties’ dispute focuses on the meaning of four terms/phrases in the ’698 Patent, four

terms/phrases in the ’172 Patent and two terms/phrases in the ’239 Patent. However, for certain

terms, the parties agree that the issues are largely duplicative across the ’698 and ’172 Patents. See

Docket No. 67 at i; Docket No. 60 at 12 n.8.

           A.       “uniform supporting surface pressure to the reclining body” (’698 Patent)

             Disputed Term                Plaintiff’s Proposal           Defendants’ Proposal
    “a resilient top member          Plain and ordinary meaning.     “the same surface pressure
    having a top region                                              supports the body at all
    possessing uniform               ALTERNATIVELY:                  points”
    displacement parameters for      “The top member provides
    providing a uniform              uniform support along its
    supporting surface pressure to   length and width (as provided
    the reclining body”              by, e.g., a top member of
                                     uniform thickness and
    (’698 Patent claims 1, 38, 63)   firmness).”

Docket No. 70 at 2–3; Docket No. 56 at 6; Docket No. 60 at 6. The parties submit that this term

appears in Claims 1, 38 and 63 of the ’698 Patent. Docket No. 70 at 2.

           Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

a preliminary construction of this term. The Court construed “uniform displacement parameters

for providing a uniform supporting surface pressure to the reclining body” as “uniform

displacement parameters that provide a uniform supporting surface pressure to the reclining

body.”3

           At the hearing, the parties agreed with the Court’s preliminary construction. Docket No.

79 at 4:8–9. The Court therefore construes “uniform displacement parameters for providing a

uniform supporting surface pressure to the reclining body” to mean “uniform displacement

parameters that provide a uniform supporting surface pressure to the reclining body.”


3
    See ’698 Patent at 7:47–49.


                                             Page 8 of 28
          B.      “low supporting surface pressure” (ʼ698 Patent) / “low body pressure” (ʼ172
                  Patent)

            Disputed Term                          Plaintiff’s Proposal                 Defendants’ Proposal
    “low supporting surface
    pressure”
                                          Plain and ordinary meaning
                                                          or
    (’698 Patent, Claims 1, 38, 63)                                                   “pressure below about
                                          “Lower surface pressure
    “low body pressure”                                                               30 mmHg”
                                          supporting the body as compared
                                          to conventional mattresses.”
    (’172 Patent, Claims 1, 5, 11)

Docket No. 70 at 3–6; Docket No. 56 at 10, 22; Docket No. 60 at 12. The parties submit that these

terms may be construed identically across the patents. See Docket No. 60 at 12 n.8.; Docket No.

67 at 3. The parties also submit that the terms appear in Claims 1, 38 and 63 of the ’698 Patent

and Claims 1, 5 and 11 of the ’172 Patent. Docket No. 70 at 3, 5.

          Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

the following preliminary construction: plain meaning or “pressure of a level which materially

reduces causes of bed-induced shifting.”4

                           1.       The Parties’ Positions

          Plaintiff submits that the specification explains that low supporting pressure is simply

where “the supporting surface pressure on a reclining body is lower than the supporting surface

pressure on the same reclining body lying on a conventional mattress, such as an innerspring

mattress.” Docket No. 56 at 11 (citing ’698 Patent at 2:49–53, 4:37–41). According to Plaintiff,

the patents describe that the ideal supporting surface pressure is below the typical ischemic

pressure threshold of 30 mmHg. Id. Plaintiff argues that the claims do not require the ideal

embodiment and objects to importing the embodiment into the claims. Id.


4
  See ’172 Patent at 9:32–35 (“The terminology low body pressure means a pressure which is below a pressure
threshold (typically the ischemic threshold) for comfortable sleep and of a level which materially reduces causes of
bed-induced shifting.”).


                                                   Page 9 of 28
       Plaintiff also presents claim differentiation for support that “low body pressure” may

include pressure levels above the ischemic pressure threshold. Claim 11 of the ’172 Patent, which

ultimately depends from Claim 1, adds the limitation “wherein said low body pressure is below a

low-pressure threshold.” Id. at 24. Similarly, Claim 12, which depends from claim 11, further

adds “wherein said threshold is below an ischemic pressure threshold.” Id. Plaintiff argues that

“low body pressure” must therefore include pressures above the ischemic pressure threshold to

give Claim 12’s limitation any effect. Id.

       Defendants argue that their proposal is not importing a limitation but clarifying the inherent

ambiguity of a term of degree like “low.” Docket No. 60 at 13. According to Defendants, the

“specification repeatedly and consistently teaches that ‘low’ pressure means a pressure of about

30 mmHg or below.” Id. For instance, the specification discloses that “[f]or a tuned bed made of

properly selected foams and other materials, the low pressure threshold is below the ischemic

pressure of about 30mmHg.” Id. at 15 (quoting ’698 Pat. at 13:15–17 and ’172 Pat. at 16:23–25).

Defendants present a separate patent, publications and deposition testimony by Phil Torbet, an

inventor listed on both patents, for support that the standard to measure low pressure is the

ischemic pressure threshold. Docket No. 60 at 17.

       Regarding claim differentiation in the ’172 Patent, Defendants argue that the patentee may

have simply chosen to describe the bounds of “low body pressure” using different terms and that

claim differentiation is not alone conclusive. Id. at 16 (citing Curtiss-Wright Flow Control Corp.

v. Velan, Inc., 438 F.3d 1374, 1380–81 (Fed. Cir. 2006)).

       Plaintiff replies that there is no ambiguity requiring clarification and no need for any

construction of this term. Docket No. 67 at 3.

                      2.      Analysis

Claim 1 of the ’698 Patent recites (emphasis added):


                                             Page 10 of 28
       1. A mattress extending in a longitudinal direction, from a mattress head to a
       mattress foot, and extending in a lateral direction, normal to the longitudinal
       direction, for supporting a first reclining body, said body including a head part, a
       shoulder part, a waist part, a hip part and a leg part for reclining in the longitudinal
       direction with the head part toward the mattress head and the leg part toward the
       mattress foot, said mattress comprising,
               a resilient top member having a top region possessing uniform displacement
       parameters for providing a uniform supporting surface pressure to the reclining
       body,
               resilient supporting means below said top member, said resilient supporting
       means extending in said lateral direction and in said longitudinal direction with
       differing displacement parameters along the longitudinal direction for imparting
       differing vertical compressions along the longitudinal direction in the presence of
       said reclining body, said resilient supporting means for coacting with said top
       member for establishing alignment of the shoulder, waist and hip parts and for
       establishing low supporting surface pressure on the body,
               a cover for covering said resilient top member and said resilient supporting
       means without interfering with the displacement parameters and the vertical
       compressions when supporting said reclining body.

Claim 1 of the ’172 Patent recites (emphasis added):

       1. A mattress, extending in a lateral direction from side to side and extending in a
       longitudinal direction from a mat tress head to a mattress foot, for Supporting a
       reclining body, said mattress including a head part, a shoulder part, a waist part, a
       hip part and a leg part, said reclining body having a displacement profile, said
       mattress comprising,
               a core extending in said longitudinal direction and in said lateral direction,
       said core for undergoing differing vertical displacements when supporting the
       reclining body,
               said core having displacement parameters varying to match the
       displacement profile of the reclining body whereby the reclining body is supported
       by low body pressure,
               said core having a plurality of regions where the vertical displacement in
       one or more of the regions varies to match the displacement profile of the reclining
       body to maintain the reclining body in alignment,
               said core including one or more foam members having structural
       modification where the one or more foam members at different longitudinal
       positions exhibit different displacement parameters including different ILDs to
       support the reclining body with low body pressure and exhibits different vertical
       displacements to maintain the reclining body in alignment.

Claims 11 and 12 of the ’172 Patent recite:

       11. The mattress as in claim 3 wherein said low body pressure is below a low
       pressure threshold.



                                           Page 11 of 28
       12. The mattress as in claim 11 wherein said threshold is below an ischemic
       pressure threshold.

The ’172 Patent specification discloses:

       The terminology low body pressure means a pressure which is below a pressure
       threshold (typically the ischemic threshold) for comfortable sleep and of a level
       which materially reduces causes of bed-induced shifting.

’172 Patent at 9:31–35.

The ’698 Patent specification discloses:

       Also, when the body is in spinal alignment, in an ideal mattress, the supporting
       pressures in the mattress against the skin must be low. The preferred pressure
       against the skin of a person in bed for an ideal mattress is generally below the
       ischemic threshold.

The ’698 Patent at 2:60–64.

       The parties primarily dispute how to define the upper bound for the term of degree, “low,”

used in the disputed terms. Both patents include disclosures outlining how to measure low pressure

levels. The specification consistently describes the pressures on a reclining body above the

ischemic pressure threshold as a source of poor sleep. See ’698 Patent at 1:63–67 (“When parts

of the body (usually shoulders and hips in conventional mattresses) are subjected to pressures

above the ischemic threshold, discomfort results and, hence, a person shifts to remove the

discomfort and threat to tissue damage.”); ’172 Patent at 1:66–2:3 (same). The ’172 Patent further

discloses that low body pressure is pressure of a level below a pressure threshold for comfortable

sleep, typically the ischemic pressure threshold, and of a level which materially reduces causes of

bed-induced shifting. ’172 Patent at 9:31–35. The ’698 Patent further discloses that surface

pressures in the patent’s embodiments are “typically low and below a low pressure threshold. For

a tuned bed made of properly selected foams and other materials, the low pressure threshold is

below the ischemic pressure of about 30 mmHg.” ’698 Patent at 13:11–15. Defendants argue that

the disputed terms should therefore be limited to pressure levels below 30 mmHg or the ischemic


                                           Page 12 of 28
pressure threshold. See Docket No. 60 at 15. Defendants’ extrinsic evidence supports the

specification’s teaching that 30 mmHg and the ischemic pressure threshold are important

considerations for determining low body pressure levels. See id. at 17.

       Despite disclosures discussing pressure thresholds (particularly the ischemic pressure

threshold), the patents also distinguish between low pressure and low pressure thresholds. The

’698 Patent describes the supporting surface pressure in its embodiments as “typically low and

below a low pressure threshold.” Id. The ’172 Patent includes Claims 11 and 12, which depend

from Claim 1, and support that the scope of “low body pressure” in Claim 1 is broader than being

“below a low pressure threshold” or “below the ischemic pressure threshold.” See ’172 Patent at

Claims 1, 11, 12; InterDigital, 690 F.3d at 1324. Accordingly, the Court rejects Defendants’

proposal to restrict the scope of disputed terms to pressures below about 30 mmHg or below the

ischemic pressure.

       Defendants also argue that the patents explicitly disclose what is not “low” pressure.

Docket No. 60 at 15–16. Defendants assert that the patents draw a distinction between pressures

which are high and cause shifting (40 and 80 mmHg), and pressures that are low and do not cause

shifting (below about 30 mmHg). Id. (citing ’698 Patent at 11:61-67, Figure 4; ’172 Patent at

15:32-39, Figure 10). Even accepting Defendants’ argument, the cited disclosures do not support

Defendants’ specific numeric proposal because the disclosures fail to clarify whether pressures

between 30 mmHg and 40 mmHg are “low.”

       Numerical precision is not required when using terms of degree, as all “that is required is

some standard for measuring the term of degree.” Exmark Mfg. Co. v. Briggs & Stratton Power

Prod. Grp., LLC, 879 F.3d 1332, 1346 (Fed. Cir. 2018). Defendants’ cited examples do not

sufficiently establish a specific bright-line pressure level but rather show that the specification




                                          Page 13 of 28
provides a person of ordinary skill in the art sufficient standards for determining what pressure

levels cause bed-induced shifting. The ’172 Patent’s specification further discloses that the “low

body pressure” is pressure “of a level which materially reduces causes of bed-induced shifting.”

’172 Patent at 9:31–35.

       As outlined above, and submitted by Defendants, the patents include numerous examples

and explanations of pressure thresholds for comfortable sleep, including levels that the patents

consider too high. See, e.g., ’698 Patent at 11:61-67, Figure 4; ’172 Patent at 15:32-39, Figure 10;

Docket No. 60 at 15–16. Accordingly, the patents include sufficient disclosure for a person of

ordinary skill to measure and determine pressure levels which materially reduce the causes of bed-

induced shifting and set the upper-limit of the disputed terms. See Exmark, 879 F.3d at 1346.

                       3.     Court’s Construction

       The Court construes the disputed phrases “low supporting surface pressure” and “low

body pressure” as “pressure of a level which materially reduces causes of bed-induced

shifting.”




                                          Page 14 of 28
       C.       “resilient supporting means” (’698 Patent)

    Disputed Term                   Plaintiff’s Proposal                 Defendants’ Proposal
 “resilient supporting    Not subject to § 112 ¶ 6,                Subject to § 112 ¶ 6
 means”                   “A combination of compression-
                          resistant members and materials that     Function: “for imparting differing
 (’698 Patent,            includes a plurality of foam             vertical compressions along the
 Claims 1–4, 14–17,       members.”                                longitudinal direction in the
 22, 25, 27, 30-32,                           or                   presence of said reclining body,
 38, 47, 55, 59, 63)                                               said resilient supporting means for
                          Function: “for imparting differing       coacting with said top member for
                          vertical compressions along the          establishing alignment of the
                          longitudinal direction in the            shoulder, waist and hip parts and
                          presence of said reclining body, said    for establishing low supporting
                          resilient supporting means for           surface pressure on the body”
                          coacting with said top member for
                          establishing alignment of the            Structure: “contoured surfaces
                          shoulder, waist and hip parts and for    having the same shape as
                          establishing low supporting surface      compared to the human body (e.g.,
                          pressure on the body”                    as shown in Figs. 24, 26)”

                          Structure: “combination of
                          compression-resistant members and
                          materials that includes a plurality of
                          foam members below the top
                          member (as in Figs. 1-3, 5-6, 9-32,
                          34, 35) and equivalent structures”
Docket No. 70 at 7–8; Docket No. 56 at 13; Docket No. 60 at 19. The parties submit that the terms

appear in Claims 1–4, 14–17, 22, 25, 27, 30–32, 38, 47, 55, 59 and 63 of the ’698 Patent. Docket

No. 70 at 7.

       Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

the following preliminary construction: Not subject to § 112 ¶ 6 and given its plain meaning.

                         1.     The Parties’ Positions

       The parties dispute whether the term “resilient supporting means” is subject to § 112 ¶ 6

and, if so, how to define the corresponding structure. Plaintiff argues that the claims recite

sufficient structure to overcome the rebuttable presumption that the disputed term is subject to §

112 ¶ 6 because it contains the word “means.” Docket No. 56 at 14. According to Plaintiff, the


                                             Page 15 of 28
disputed term “connotes sufficient structure to a POSITA . . . it refers to materials that provide

positive (upward) support when compressed, such as by a reclining body, and then return to their

original shape after compressive load is removed.” Id. (citing Docket No. 56-1 (“Friis Decl.”) ¶

25). Plaintiff asserts that a POSITA would understand what materials provide resilient support

and that many of the claims specifically recite that the “resilient supporting means” must include

foam or air lifts. Id. (citing ’698 Patent at Claims 14, 24, 38, 59, 60 and 63).

       Plaintiff also asserts that the claim language provides sufficient details about the structure

because it recites “the location of the resilient supporting means (below the top member), the extent

of the resilient supporting means (extending in both the lateral and longitudinal directions), and

the physical properties of the resilient supporting means (it must exhibit ‘differing vertical

compressions along the longitudinal direction[)].’ ” Id. at 15 (citing ’698 Patent at Claims 1, 38,

63). Plaintiff argues that, whether or not § 112 ¶ 6 applies, the specification includes sufficient

disclosure that resilient supporting means may include lifts inflatable with any gas or liquid

suitable for a bed environment, such as water or air, and other compression-resistant members,

such as foam members. Docket No. 56 at 16 (citing ’698 Patent at 9:25–30, 9:59–64; 22:37–23:5).

       Defendants argue that the dispute is not centered around the applicability of § 112 ¶ 6 but

whether the patentee disavowed claim scope during prosecution. See Docket No. 60 at 22 n.14

(“However, resolution of that issue is unnecessary. Whether construed as a means-plus-function

term or not, ‘resilient supporting means’ should be limited to the specific contoured shapes that

the inventors relied on to obtain their patent.”). Defendants argue that the patentee narrowed the

scope of the claims in an Office Action Response where the patentee stated:

       By way of distinction, the contoured embodiments[] of the present invention, using
       the Regan terminology, might be characterized as “contoured surfaces having the
       same shape as compared to the human body so that the mattress will tend to
       straighten the body while at the same time imparting low body pressure.” The



                                           Page 16 of 28
       difference between inverted shape in Regan and same shape in the present is the
       difference between undesired high body pressure in Regan and desired low body
       pressure in the present invention.

Docket No. 60 at 20 (citing Docket No. 60-7 at 35–36 (emphasis in original)). Defendants assert

that Figure 25 of the ’698 Patent is an example of the “same shape” embodiments described by the

patentees during prosecution. Id. at 21.

       For the following reasons, the Court finds that the term “resilient supporting means” is

not governed by 35 U.S.C. § 112 ¶ 6 and should be given its plain meaning.

                       2.      Analysis

       The term “resilient supporting means” appears in asserted Claims 1–4, 14–17, 22, 25, 27,

30-32, 38, 47, 55, 59 and 63 of the ’698 Patent. Because the word “means” appears in the dispute

claim language, there is a rebuttable presumption that § 112 ¶ 6 applies. Williamson, 792 F.3d at

1348. That rebuttable presumption may be overcome if “the claim recites sufficient structure for

performing the described functions in their entirety.” TecSec, Inc. v. IBM Corp., 731 F.3d 1336,

1347 (Fed. Cir. 2013) (citation omitted). “In undertaking this analysis, we ask if the claim

language, read in light of the specification, recites sufficiently definite structure to avoid § 112,

¶ 6.” Media Rights, 800 F.3d at 1372 (quoting Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094,

1099 (Fed. Cir. 2014)).

       The Court finds that the term is not subject to § 112 ¶ 6. Plaintiff has met its burden to

overcome the rebuttable presumption by demonstrating that the claims themselves contain

sufficient structure for performing the described functions in their entirety. The parties agree that

the function is “imparting differing vertical compressions along the longitudinal direction in the

presence of said reclining body, said resilient supporting means for coacting with said top member

for establishing alignment of the shoulder, waist and hip parts and for establishing low supporting

surface pressure on the body.” See Docket No. 70 at 7. Claim 1, for example, recites that the


                                           Page 17 of 28
resilient supporting means is “below the top member,” that it “extend[s] in said lateral direction

and in said longitudinal direction with differing displacement parameters along the longitudinal

direction in the presence of said reclining body.” Claim 63, for example, recites “said resilient

supporting means including a plurality of foam regions extending laterally.”

       Defendants do not directly respond to Plaintiff’s arguments but, instead, assert that the

dispute is primarily over prosecution disclaimer as opposed to the applicability of § 112 ¶ 6. See

Docket No. 60 at 22 n.14. Accordingly, Plaintiff has met its burden to overcome the rebuttable

presumption that § 112 ¶ 6 governs the disputed term “resilient supporting means.” Further, to

whatever extent relevant, Plaintiff’s expert declaration supports that the claim language connotes

sufficient structure that the disputed term need not be subject to § 112 ¶ 6. See Friis Decl. ¶ 25

       Regarding the construction for “resilient supporting means,” Defendants fail to show

sufficient disavowal by the patentees to justify limiting the scope of the claims as Defendants

request. Prosecution disclaimer “precludes patentees from recapturing the full scope of a claim

term only when the patentee clearly and unmistakably disavows a certain meaning in order to

obtain the patent.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1367 (Fed.

Cir. 2018). “When the alleged disclaimer is ambiguous or amenable to multiple reasonable

interpretations, we decline to find prosecution disclaimer.” Id.

       During the prosecution of the ’698 Patent, the PTO issued an Office Action that included

a requirement for restriction of the claims and cited various “relevant art” references for “teaching

the use of ‘matched’ layers of varying thickness.” Docket No. 60-7 at LS0000128–131. Included

in that list of references are U.S. Patent Nos. 3,885,258 and 4,053,957 to Regan (“Regan”). Id. at

LS0000131. The patentee amended the claims in a subsequent response and remarked that the

previously-cited references, “when considered alone or in combination[,] do not address the




                                           Page 18 of 28
combination of the two essential components of the elected claims . . . namely, alignment of and

low supporting surface pressure on the body.” Id. at LS0000139.

       The patentee further distinguished the contoured mattress surfaces of the Regan references

as “exactly opposite” of claimed inventions because “[a]t the waist, the softer upper layer is

thickest where the least displacement occurs” and, therefore, the Regan references did not

“conform the mattress design to the anatomical shape of the supported body.” Id. The patentee

asserted that the design in the Regan references impart “higher body pressure at the shoulder and

hips” and thus “achieve alignment only at the expense of increasing body pressure.” Id. at

LS0000139. By contrast, the patentees describe the “contoured embodiments []of the present

invention” as achieving both alignment and low pressure. Id. at LS0000139-40

       Defendants have not shown that the patentee’s statements may be read as a “clear and

unmistakable” disavowal of claim scope. The patentee distinguishes the claimed contoured

embodiments over the Regan references by explaining that the Regan references’ disclosures do

not achieve both alignment and low body pressure. It is ambiguous whether the patentee was

categorically disclaiming any contour not conforming to the anatomical shape of a supported body,

or whether the patentee was explaining why the contours disclosed by the Regan references could

not satisfy the claimed requirement that the mattress provide both alignment and low body

pressure. The patentee also explicitly stated that any remarks using the terms “same shape” and

“inverted shape” were “using the Regan terminology.” Id. at LS0000139. Because the alleged

disclaimer is amenable to multiple reasonable interpretations, Defendants have not shown a clear

disavowal of claim scope. See Core Wireless, 880 F.3d at 1367; see also Verizon Servs. Corp. v.

Vonage Holdings Corp., 503 F.3d 1295, 1306 (Fed. Cir. 2007).




                                         Page 19 of 28
           The parties do not appear to dispute that, absent any prosecution disclaimer, the term

“resilient supporting means” may be given its plain and ordinary meaning. See Docket No. 79 at

38:15–18 (“Is what the inventors said to the Patent Office -- was that a limit on their invention or

not? I don't think there is -- if it’s not, then there is no other real dispute between the parties.”),

41:11–14 (“The crux of the issue here is really whether or not the patentee disclaimed any of the

scope of the term ‘resilient supporting means’ during construction.”). Accordingly, because the

disputed term is not subject to § 112 ¶ 6 or prosecution disclaimer, and the parties do not appear

to otherwise dispute the meaning of the term, the disputed term will be given its plain meaning.

                            3.      Court’s Construction

           The term “resilient supporting means” is not governed by 35 U.S.C. § 112 ¶ 6 and will

be given its plain meaning.

           D.      “structural modification” (’172 Patent)

        Disputed Term                    Plaintiff’s Proposal                    Defendants’ Proposal
    “structural                  Plain and ordinary meaning.               “formed by deep penetration of
    modification”                                                          cuts from a foam surface into or
                                 ALTERNATIVELY:                            through a foam layer (i.e., not
    (’172 Patent, Claim 1)       “Modifying foam so that its               formed by convolution)”
                                 displacement parameters are not
                                 uniform as by cutting or changing
                                 the thickness of the foam.”

Docket No. 70 at 8–9; Docket No. 56 at 25; Docket No. 60 at 25. The parties submit that this

term appears in Claim 1 of the ’172 Patent. Docket No. 70 at 8.

           Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

a preliminary construction of this term: “non-ornamental modification of the native displacement

parameters of a foam or other material by removal of material in any combination of the X-axis,

Y-axis, and Z-axis directions.”5


5
    See ’172 Patent at 33:59–34:65 (“Commercially available [Surface Modification Technology] has been primarily


                                                  Page 20 of 28
         At the hearing, the parties agreed with the Court’s preliminary construction. Docket No.

79 at 4:8–9. The Court therefore construes “structural modification” to mean “non-ornamental

modification of the native displacement parameters of a foam or other material by removal

of material in any combination of the X-axis, Y-axis, and Z-axis directions.”

         E.       “indentation load deflection value (’698 Patent) / “Indentation Load
                  Deflection” (“ILD”) (’172 Patent)

       Disputed Term                    Plaintiff’s Proposal                   Defendants’ Proposal
 “indentation load                  “A measure of resistance           “force required to compress material
 deflection value”                  to compression for                 a percentage of its original thickness
                                    resilient foam materials.”         as defined in the ISO 2439 standard”
 (’698 Patent, Claims 14,
 46–48, 52)

 “ILD (Indentation Load
 Deflection)” / “ILD” /
 “ILDs”

 (’172 Patent, Claims 1–3,
 6, 9, 14–16, 18, 28–30)
Docket No. 70 at 8–9; Docket No. 56 at 25; Docket No. 60 at 25. The parties submit that these

terms may be construed identically across the patents. See Docket No. 60 at 22 n.15.; Docket No.

79 at 59:20–21. The parties also submit that the terms appear in Claims 14, 46–48 and 52 of the

’698 Patent and Claims 1–3, 6, 9, 14–16, 18, 28–30 of the ’172 Patent. Docket No. 70 at 8.

         Shortly before the start of the March 6, 2019 hearing, the Court provided the parties with

the following preliminary construction: plain meaning or “the force that is required to compress

material a percentage of its original thickness.”6




directed to ornamental appearance. In order to more effectively modify the dis placement parameters of foam
layers, Structural Modification (‘SM’) technology is employed.”), 27:11–15 (“The important criteria to be
recognized is that the native displacement parameters of a foam or other material can be structurally modified with
wide latitude by removal of material in any combination of the X axis, Y axis and Z axis directions.”)
6
  See ’172 Patent at 4:5–6.


                                                  Page 21 of 28
                       1.      The Parties’ Positions

       The parties primarily dispute whether the terms should be construed to include the ’172

Patent’s disclosure of an external ISO standard.         Defendants argue that “indentation load

deflection” is a term of art in the mattress industry, which a skilled artisan in the field would

understand refers to a standardized measure. Docket No. 60 at 23. Defendants assert that the ’172

Patent expressly defines “ILD” using the ISO 2439 standard:

       Indentation Load Deflection (ILD) is a hardness measurement defined in the ISO
       2439 standard. ILD in the standard is defined as the force that is required to
       compress material a percentage of its original thickness, that is, compared 25%,
       40% and 60% from its original thickness (using in the standard a circular plate of
       322 cm2). These ILD’s are designated ILD25%, ILD40% and ILD60%.

’172 Patent at 4:3-9. Defendants argue that the terms should be construed the same across patents,

even though the definitional statement does not appear in the ’698 Patent but, rather, in the later-

issued ’172 Patent. Docket No. 60 at 24 (citing Contech Stormwater Solutions, Inc. v. Baysaver

Technologies, Inc., 310 F. App’x 404, 407–08 (Fed. Cir. 2009)). Defendants also argue that

Plaintiff fails to present any evidence supporting a generic construction of “measure of resistance”

rather than the express definition found in the ’172 Patent. Id.

       Plaintiff counters that a person of ordinary skill in the art would construe the term as

Plaintiff proposes and that Defendants improperly import limitations from an extrinsic document.

Docket No. 56 at 18, 20 (citing Friis Decl. ¶ 28; ’698 Patent at 5:18–20, 13:27–30 and ’172 Patent

at 16:35–38). Plaintiff argues that there is no clear intent to define the terms according to ISO 2439

because the patents describe multiple ways to determine ILD. Id.; Docket No. 67 at 8. As an

example, Plaintiff asserts that the tables in the ’698 Patent’s specification refer to “IFD” or

“indentation force deflection” and the specification states that “ILD (indentation load deflection)

[is] sometimes called IFD (indentation force deflection).” Docket No. 56 at 18 (citing ’698 Patent

at 15:40-42; ’172 Patent at 22:24-26). Plaintiff also asserts that the ’172 Patent’s claim language


                                           Page 22 of 28
recites that a single foam member may exhibit different ILDs at different positions, contrary to the

ISO’s assumption that a material has single ILD. Docket No. 67 at 8 n.6. Plaintiff further argues

that new matter added in the ’172 Patent should not be used to construe claim terms appearing in

the ’698 Patent. Id. at 9 (citing Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1167– 68 (Fed. Cir.

2004); iLife Techs. Inc. v. Body Media, Inc., 90 F. Supp. 3d 415, 427 (W.D. Pa. 2015); Arthrex,

Inc. v. Smith & Nephew, Inc., No. 2:15-CV-1047-RSP, 2016 WL 4211504, at *21 (E.D. Tex. Aug.

10, 2016)).

                       2.     Analysis

Claim 14 of the ’698 Patent, for examples, recites (emphasis added):

       14. The mattress as in claim 1 where said resilient supporting means include an
       outside foam member having displacement parameters including a high
       indentation load deflection value, said outside foam member extending around a
       substantial portion of a perimeter of said mattress to provide a firm outside
       perimeter for said mattress.

The ’698 Patent specification discloses:

       The resistance to compression for resilient foam materials is measured by an ILD
       (indentation load deflection) value.

                                               ***

       The displacement parameters for foam materials include an ILD (indentation load
       deflection) value that indicates the resistance to compression of the material.

                                               ***

       The displacement parameters of foams are complex. Foams have varying density,
       varying ILD (indentation load deflection) sometimes called IFD (indentation force
       deflection) and many other parameters.

Claim 1 of the ’172 Patent, for example, recites (emphasis added):

       1. A mattress, extending in a lateral direction from side to side and extending in a
       longitudinal direction from a mat tress head to a mattress foot, for Supporting a
       reclining body, said mattress including a head part, a shoulder part, a waist part, a
       hip part and a leg part, said reclining body having a displacement profile, said
       mattress comprising,



                                           Page 23 of 28
               a core extending in said longitudinal direction and in said lateral direction,
       said core for undergoing differing vertical displacements when supporting the
       reclining body,
               said core having displacement parameters varying to match the
       displacement profile of the reclining body whereby the reclining body is supported
       by low body pressure,
               said core having a plurality of regions where the vertical displacement in
       one or more of the regions varies to match the displacement profile of the reclining
       body to maintain the reclining body in alignment,
               said core including one or more foam members having structural
       modification where the one or more foam members at different longitudinal
       positions exhibit different displacement parameters including different ILDs to
       support the reclining body with low body pressure and exhibits different vertical
       displacements to maintain the reclining body in alignment.

The ’172 Patent specification includes the relevant disclosures in ’698 Patent’s specification as

well as additional disclosures:

       Indentation Load Deflection (ILD) is a hardness measurement defined in the ISO
       2439 standard. ILD in the standard is defined as the force that is required to
       compress material a percentage of its original thickness, that is, compressed 25%,
       40% and 60% from its original thickness (using in the standard a circular plate of
       322 cm).

                                               ***

       In FIG. 36, foam layers 36-1 and 36'-1 are structurally modified with slots 36-2 and
       36'-2. The slots 36-2 and 36'-2 are arrayed in a parallel pattern in the Y-axis
       direction with variable depth in the X-axis direction. The deeper slots near the
       center of each of the layers 36-1 and 36'-1 significantly modify the effective ILD of
       the FIG. 36 two-layer stack in a non-linear manner in the X-axis direction.

                                                   ***

       In FIG. 40, the holes 39-2 of a row taken along section line 40-40' of FIG. 39 are
       arrayed in a regular pattern with 1 inch diameters and with 1 inch spacing between
       hole edges in the X-axis direction. The foam layer 39-1 of FIG. 39 when compared
       with the convolute foam layer 27-1 of FIG. 7 reduces the ILD by an amount that is
       less relative to the uniform layer of foam that existed prior to structural
       modification.

                                               ***

       With such dimensions, one example of a base material originally uniformly 4 inch
       thick with an original ILD of 32 has an effective ILD of about 15 after the structural




                                          Page 24 of 28
         modification. Of course, the other displacement parameters of the original material
         are similarly modified as a result of the structural modification

                                                       ***

         The foam layer 11-10 is manufactured from a 23REF material that establishes the
         base ILD and other base compression parameters. The structural modification of
         the foam layer 11-10 material is accomplished with cone-shaped holes 68 that
         establish varying compression parameters in the X-axis direction that tend to match
         the displacement of the mattress core caused by reclining bodies.

’172 Patent at 4:4–5; 27:45–51; 28:13–20; 34:26–32; 36:60–67 (emphasis added).

         At the March 6, 2019 hearing, Defendants submitted that their proposed construction is not

substantially different from Plaintiff’s proposal or the Court’s preliminary construction except for

Defendants’ inclusion of the ISO 2439 standard. See Docket No. 79 at 50:5–11 (“Now, Sleep

Number would actually be okay going with the Level Sleep language here colored in blue -- I think

that's the language that the court has suggested, or something very close to it -- as long as it also

includes the green language from ours, the definition in the ISO standard.”).

         There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.”7 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1365 (Fed. Cir. 2012)). The standards for finding lexicography or disavowal are “exacting.” GE

Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014).

         To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669


7
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule, such as
the statutory requirement that a means-plus-function term is construed to cover the corresponding structure disclosed
in the specification. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                                  Page 25 of 28
F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249. To disavow

or disclaim the full scope of a claim term, the patentee’s statements in the specification or

prosecution history must amount to a “clear and unmistakable” surrender. Cordis Corp. v. Boston

Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366. “Where an

applicant’s statements are amenable to multiple reasonable interpretations, they cannot be deemed

clear and unmistakable.” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed.

Cir. 2013).

       Here, the patentee’s multiple definitions and descriptions of “indentation load deflection”

do not support Defendants’ arguments that the patentee specifically defined the disputed terms or

intended to limit their scope from their ordinary and accustomed meaning. Defendants rely on the

’172 Patent specification’s disclosure that “Indentation Load Deflection (ILD) is a hardness

measurement defined in the ISO 2439 standard. ILD in the standard is defined as the force that is

required to compress material a percentage of its original thickness, that is, compressed 25%, 40%

and 60% from its original thickness (using in the standard a circular plate of 322 cm).” Docket No.

60 at 23.

       However, the ’172 Patent also includes disclosures that “[f]oams have varying density,

varying ILD (indentation load deflection) sometimes called IFD (indentation force deflection) and

many other parameters as identified above” and “[t]he displacement parameters for foam materials

include an ILD (indentation load deflection) value that indicates the resistance to compression of

the material.” ’172 Patent at 24–27; 16:35–38. The patentee’s use of different definitions and

descriptions for the disputed terms does not demonstrate that the patentee defined the terms “with




                                          Page 26 of 28
reasonable clarity, deliberateness, and precision” or “clearly express[ed] an intent to define the

term” as narrowly as Defendants propose. See GE Lighting Solutions, 750 F.3d at 1309.

       To the extent the specification discloses how to construct a mattress based on specific ISO

2439 values, those disclosures appear to be embodiments and examples only. See, e.g., ’172 Patent

at 27:45–51; 28:13–20; 34:26–32; 36:60–67. The examples also disclose “structurally modifying”

materials to depart from their “base” or “original” ISO 2439 ILD values. Id. At the March 6, 2019

hearing, Defendants represented that once “we have the ILD of the foam . . . [w]e know what that

foam’s ILD is. It doesn’t matter if you later cut it up. It’s still the same foam. It’s still the same

ILD.” Docket No. 79 at 56:19–23. Defendants’ representations regarding ILD conflict with

numerous examples of the patentee’s use of the disputed terms in the specifications and the claims.

For instance, Claim 14 of the ’172 Patent recites, in part:

       said core including one or more foam members having structural modification
       where the one or more foam members at different longitudinal positions
       exhibit different displacement parameters including different ILDs to support
       the reclining body with low body pressure and exhibits different vertical
       displacements to maintain the reclining body in alignment.

The claim language itself therefore includes a single foam member with varying ILDs. The ’172

specification’s disclosures of modifying the “base” or “original” ILD for foam materials further

conflict with Defendants’ assertions that ILD does not change for foams and does not support that

the patentee intended to restrict the disputed terms to specific values or standards.

       Accordingly, Defendants have not demonstrated that the patentee intended to specifically

define or limit the disputed terms to the requirements of ISO 2439.

                       3.      Court’s Construction

       The terms “indentation load deflection value,” “ILD (Indentation Load Deflection),”

“ILD” and “ILDs” will be given their plain and ordinary meaning.




                                           Page 27 of 28
        F.     “ischemic pressure threshold” (’172 Patent)

     Disputed Term                Plaintiff’s Proposal                Defendants’ Proposal
 “ischemic pressure        “Ischemic pressure is the amount     “Ischemic pressure is the amount
 threshold”                of pressure that causes a            of pressure that causes a
                           discontinuance of capillary          discontinuance of capillary
 (’172 Patent, Claim 12)   blood flow, which can cause          blood flow. The ischemic
                           tossing and turning. The             pressure threshold is about thirty
                           ischemic pressure threshold is       mmHg (millimeters of
                           commonly about thirty mmHg           mercury).”
                           (millimeters of mercury).”
Docket No. 70 at 12; Docket No. 56 at 27; Docket No. 60 at 30. The parties submit that this term

appears in Claim 12 of the ’172 Patent. Docket No. 70 at 12.

        Since the briefing was submitted, Plaintiff no longer seeks to add Claim 12 of the ’172

Patent to its infringement contentions. See Docket No. 82. As Claim 12 is the only asserted claim

including the term “ischemic pressure,” the parties agree this term no longer requires construction.

See Docket No. 84.

        V.     CONCLUSION

    .   The Court adopts the constructions above for the disputed and agreed terms of the ’698,

’172 and ’239 Patents. Furthermore, the parties should ensure that all testimony that relates to the

terms addressed in this Order is constrained by the Court’s reasoning. However, in the presence

of the jury the parties should not expressly or implicitly refer to each other’s claim construction

positions and should not expressly refer to any portion of this Order that is not an actual

construction adopted by the Court. The references to the claim construction process should be

limited to informing the jury of the constructions adopted by the Court.

        IT IS SO ORDERED.
        SIGNED this 22nd day of May, 2019.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
                                          Page 28 of 28
